Citation Nr: 1523064	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for polyneuropathy of the lower extremities, to include as secondary to service-connected right foot scar.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD. 

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to a rating in excess of 10 percent for a right foot scar, status post orthopedic surgical procedure with residuals of stiffness.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable rating for bilateral toenail fungus.

8.  Entitlement to a compensable rating for bilateral hearing loss.

9.  Entitlement to a compensable rating for nose bleeds.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from 
March 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2009, the Veteran requested a hearing before the Board. The RO scheduled the Veteran's hearing for August 2011.  The Veteran withdrew the request for hearing in July 2011.  38 C.F.R. § 20.704(e) (2014). 

The Board observes that the Veteran was represented in this matter by a private attorney.  In March 2012, the attorney attempted to withdraw from representing the Veteran.  In an April 2012 letter to the Veteran and the attorney, the Board explained that the attorney's decision to withdraw from representation after certification of an appeal to the Board is not a unilateral choice to be exercised at the discretion of the representative.  Thereafter, in May 2012, the Veteran submitted a new VA form 21-22 appointing the Oklahoma Department of Veterans Affairs.  The Board recognizes that change in representation.

In June 2012, the Board remanded the claim for an initial compensable rating for bilateral toenail fungus for additional development.  

The issues of entitlement to service connection for a back disability and for erectile dysfunction and whether new and material evidence has been received to reopen a claim for service connection for a left elbow disability have been raised by the record, as shown in a February 2015 letter from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Initially, the Board notes, the claim for entitlement to an initial compensable rating for bilateral toenail fungus was remanded in June 2012 to obtain outstanding Social Security Administration records and to afford the Veteran an opportunity to identify any current treatment for his service-connected bilateral toenail fungus disability.  While the Veteran references a supplemental statement of the case in a February 2015 letter, there is no copy of any supplemental statement of the case issued after the June 2012 Board Remand associated with the claims file.  Therefore, the Board concludes that a remand is necessary to associate a copy of any issued supplemental statement of the case or for the issuance of a supplemental statement of the case that considers all of the evidence of record associated with the claims file.  38 C.F.R. §§ 19.31, 19.37 (2014).

Furthermore, the Board notes that the Veteran last underwent a VA examination of the service-connected bilateral toenail fungus disability in September 2007.  More than seven years have passed since that examination.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected bilateral toenail fungus disability on appeal, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Prior to scheduling the requested examinations, all outstanding VA medical records dated from July 2014 to the present should be associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claims of entitlement to an increased ratings for a right foot scar, bilateral hearing loss, tinnitus, and nose bleeds; service connection for posttraumatic stress disorder (PTSD), sleep apnea, and a heart disability; and whether new and material evidence has been received to reopen a claim for  service connection for polyneuropathy of the lower extremities, the Veteran submitted a statement in February 2015 that disagreed with a February 2015 rating decision.  He also submitted a February 2015 VA Form 21-0958, Notice of Disagreement.  The Veteran's February 2015 statements are a timely notices of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to increased ratings for a right foot scar, bilateral hearing loss, tinnitus, and nose bleeds; service connection for posttraumatic stress disorder, sleep apnea, and a heart disability; and whether new and material evidence has been received to reopen a claim for service connection for polyneuropathy of the lower extremities.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to the claim for an initial compensable rating for bilateral toenail fungus on appeal.

3.  Obtain all outstanding VA medical records from July 2014 to the present.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of service-connected bilateral toenail fungus disability.  The examiner must review the claims file and that review should be noted in the examination report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide a rationale for any opinion expressed.  The examiner should specifically address the following:

a) Identify all current complaints and manifestations pertaining to a service-connected bilateral toenail fungus disability.  

b) State the location and extent of the disability in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required during the a 12-month period. 

c) State whether the disability is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant. 

d) Indicate whether there have been any flare-ups of the disability during the last year, and how the pathology increased during any flare-up.

e) Note whether the disability is productive of scarring and state the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

f) Discuss how the bilateral toenail fungus disability impacts the Veteran's activities of daily living, including his ability to obtain and maintain employment.

5. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

